Under the facts in this case I am of the opinion that the settlement relied upon by the appellee was void, being contrary to public policy and incapable of ratification. It clearly appears that the appellant did not know the nature and extent of his injuries, and that it would have been dangerous for him to have known the situation as it existed prior to or during the time of the settlement. It is certainly the public policy of the state that, where a person or corporation inflicts personal injuries upon another party through negligence, such party shall compensate the injured person to the full extent of his injuries, unless the negligence of the injured party contributed to the injury, and, where it does, that the party inflicting the injury shall compensate the party injured at least to the extent the negligence of the party injuring the other bears to the negligence of the party injured.
It also seems to me to be a sound proposition that it is contrary to public policy for a person to seek a settlement under the circumstances disclosed in this record prior to the time the injured party has become fully acquainted with the extent of his injuries and their probable consequence and time to be informed of his legal rights in reference thereto, and that whenever a settlement is made in a hospital or sick room, when the person injured is not fully restored, it should be treated as prima-facie void, and it should devolve upon the party procuring such settlement to show affirmatively that the person injured was in full possession of his faculties, knew the nature and extent of his injuries, and was capable of settling the matter intelligently with the knowledge of the facts. It is well known that a person ill or seriously injured should be kept quiet and all matters of business, and especially with reference to the sickness or injuries, should be kept off his mind. Often a full disclosure of the nature and extent and probable consequence of the injury would *Page 862 
seriously militate against the successful treatment and recovery of the injured or sick person. It is well known that it is a constant practice, even among the best and most truthful people, to deceive the sick or injured person to keep him or her in a hopeful mood. Candor and frankness in such cases would often be followed by the most serious consequences to the health or even the life of the sick or injured person. It is a different question from the question of fraud in my opinion. The party making the settlement or procuring the settlement from the injured person may act from honest motives and with honest purposes and himself be ignorant of the true facts as to the physical or mental condition of the injured or sick person; he may have concealed nothing from the sick or injured person and may not have misrepresented anything, and still the parties may be on the grossest kind of inequality with reference to the situation. It is certainly unfair for one party having full possession of all his faculties and knowing or able to know and find out without serious consequence to himself the real facts and the other who is not in a position to know or appreciate his own situation and the probable consequence that will result from it. To permit gross unjust and inadequate settlements such as the one involved in this case to be upheld will in many cases result in the injured person being placed upon the public for care and support, and the public is consequently vitally affected by such unjust and inadequate settlements made under such circumstances.
The court cannot be blind to modern developments and practices. It should take cognizance of the customs, practices, and growth of conditions and circumstances that spring up into the everyday life of the people. We know that under modern conditions most employers and other large business concerns subject to be sued for accidents and injuries inflicted upon employees and other people seek protection in liability insurance, and that liability *Page 863 
insurance companies assume responsibility, for a given consideration, to pay such claims as may be lawfully established and to conduct and defend litigation in reference thereto. It is well known that they employ agents and persons to seek settlements of these injuries shortly after they are inflicted or incurred, and also that they employ physicians and hospital aid to render first aid to persons damaged by those to whom they issue liability policies. It may be that there are practices on the part of others, similar to these outlined, seeking to obtain employment to bring suits on behalf of the injured person against the person or corporation inflicting the injury, and these persons often act with undue haste in many cases in trying to procure contracts of employment. In my opinion all such practices are harmful to the best interest of all concerned, and it would be greatly promotive of the public welfare, and consequently promotive of public policy of the state, to hold that any contract made under conditions above mentioned are prima-facie void, devolving upon the person procuring the contract the burden of proving that the injured person or sick party was fully cognizant of the facts and had knowledge of his condition and the probable consequence thereof, and, if the proof shows that at the time of the settlement the party was not cognizant of the nature and extent of his injuries or not in full possession of his mental faculties, to hold that such contract was absolutely void and incapable of ratification. If, on the other hand, the party procuring the settlement establishes by competent proof that the party was cognizant of the nature and extent of his injuries and advised of the probable consequence of them and in possession of his mental faculties, to uphold such settlement; but it seems to me that settlements or contracts made with undue haste before the nature and extent of the injuries can be ascertained or disclosed properly to the injured person should find no sanctuary in the courts of this enlightened age. *Page 864